            Case 4:19-cv-02747-DMR Document 13-1 Filed 07/18/19 Page 1 of 1



 1                                CERTIFICATE OF SERVICE

 2

 3
     I hereby certify that I served the foregoing through the Court’s CM/ECF system upon
 4
     all counsel registered with that system.
 5

 6

 7   DATED: July 18, 2019                              By: /s/ Reuben D. Nathan
                                                              Reuben D. Nathan
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
                                       CERTIFICATE OF SERVICE
